Citation Nr: 0725227	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-33 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 2007, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran currently has a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007). 

Through February 2006 and March 2006 letters, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  
 
The Board also finds that all necessary assistance has been 
provided to the veteran.  The record includes VA treatment 
records and statements submitted by the veteran.  The Board 
notes that the veteran has not been afford a VA examination 
in connection with his claim.  However, the Board finds that 
a VA examination is not necessary since nothing in the record 
indicates that the veteran may currently have PTSD.  Thus, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.
  
Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

As a threshold matter, it must be established that the 
veteran has a current diagnosis of PTSD.  Although the Board 
has carefully considered the veteran's recounting of 
stressful experiences he claims occurred in service, as well 
as the lay statements he has submitted in support thereof, 
there is no evidence that he suffers from a current mental 
disorder that may be associated with PTSD.  Post-service 
medical records include audiological records which contain no 
relevant information regarding any psychiatric disabilities.  
The only other post-service medical evidence of record 
consists of VA treatment records from 2002 to 2006 which are 
negative for complaints or diagnosis of PTSD.  In fact, the 
VA treatment records reflect that the veteran was screened 
for depression on several occasions and he repeatedly denied 
feeling "down," depressed or hopeless and denied having 
little interest or pleasure in doing things.  The same 
records also reflect that the veteran refused screening for 
PTSD.  In short, there is absolutely no competent medical 
evidence showing that the veteran has a current PTSD 
disability.  Therefore, the veteran's PTSD service connection 
claim must fail.  38 C.F.R. §§ 3.303(a), 3.304(f); See 
Brammer v. Derwinski, 3 Vet. App. 223, 235 (1992).     

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


